Exhibit 10.2

 

 

May 2, 2017

 

 

[Name]

[Title]

 

RE: Bassett Furniture Long Term Cash (LTC) Award

 

Dear [Name],

 

You have been selected by Bassett Furniture Industries, Incorporated (“Bassett”)
to receive a Long Term Cash (LTC) Award. This is a deferred cash benefit in the
amount of $400,000 that will vest on the later of (i) the date on which you turn
age 63 or (ii) the first anniversary of the date hereof (the “Vesting Date”),
subject to your continued employment with Bassett through such date, and will be
paid to you in ten (10) equal annual installments of $40,000 each, less
applicable tax withholdings, once you retire from Bassett.

 

Your LTC Award will be credited to you under the Bassett Furniture Industries,
Incorporated Management Savings Plan (“the Plan”) and will be subject to all
applicable terms and conditions of the Plan, a copy of which has been provided
to you.

 

Your LTC Award will vest and be paid as follows:

 

1) Vesting. On the Vesting Date, and provided you are still employed with
Bassett, you will become fully vested in the LTC Award. The year in which the
Vesting Date occurs, you will have to pay FICA (Social Security-Medicare) on the
full amount of $400,000, but will not owe additional FICA upon distribution. In
the event of your death or disability (as defined in the Plan) prior to your
separation from service with Bassett, you will become 100% vested in your LTC
Award, if you were not already vested, and will begin receipt of the ten annual
installments at that time to you or (in the event of death) your beneficiary
under the Plan. The initial installment of $40,000 will occur the month
following your disability or death, and subsequent installments will occur in
March of each following year. Please note that if your employment with Bassett
ends for any reason other than your death or disability (as defined in the Plan)
prior to the Vesting Date, your entire LTC Award will be forfeited.

 

2) When you Retire.   Once you separate from service (as determined under the
Plan) with Bassett following the Vesting Date, Bassett will make the first of
ten annual installments of $40,000 to you during the seventh month following the
month in which you separated. You will pay ordinary income tax on this amount
and Bassett will withhold applicable Federal/State/Local income taxes. Future
installments will be made in March of each remaining year following the initial
payment, and there will only be one installment made per calendar year. In the
event of your death after installments have commenced, your remaining
installments will continue to your beneficiary under the Plan.

 

You will not be able to select a different optional form of payment with respect
to your LTC Award under the Plan. Further, your LTC Award will not be credited
with any earnings or losses under the Plan. The entire $400,000 amount will show
up on your Plan statement and will be reduced by $40,000 for each annual payment
over the 10 years of installment payments.

 

 
 

--------------------------------------------------------------------------------

 

  

In accordance with the Plan terms, your right to receive the LTC Award cannot be
transferred by you (other than upon your death to your beneficiary under the
Plan). The LTC Award is an unfunded benefit and your right to the LTC Award is
solely that of an unsecured general creditor of Bassett. Nothing in this letter
shall be deemed to constitute an employment contract for any length of time or
alter your status as an “at will” employee of Bassett.

 

Very truly yours,

 

Bassett Furniture Industries, Incorporated

 

By:________________________________

  Robert H. Spilman, Jr., Chairman & CEO